DETAILED ACTION
Claims 1-8 are pending, and claims 1-5 are currently under review.
Claims 6-8 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-5, in the reply filed on 11/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitations of “(excluding zero)” pertaining to the claimed amounts of Si and sulfur.  It is not clear to the examiner as to whether the limitations within the parentheses (ie. amounts excluding zero) are required in the claim scope or if these recitations are merely an exemplary lower limit of the claimed ranges.  The examiner interprets the instant claims to not require said limitations according to broadest reasonable interpretation.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 2 recites the broad recitation of the steel sheet “comprising…”, and the claim also recites that the steel sheet microstructure “consists of cementite and ferrite” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanao et al. (JP2007009235, machine translation referred to herein) alone or alternatively in view of Sakai et al. (US 4,465,921).
Regarding claim 1, Hanao et al. discloses a cold rolled steel sheet [abstract, 0001, 0022]; wherein said steel sheet has a composition as seen in table 1 below [0023-0024].  The examiner notes that the overlap between the disclosed composition of Hanao et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Hanao et al. does not expressly teach a formula 1 as claimed.  However, the examiner notes that said formula 1 merely further limits the claimed amounts of C, Mn, Al, Ni, and Cr, wherein the aforementioned composition of Hanao et al. further overlap with these C, Mn, Al, Ni, and Cr amounts such that prima facie obviousness still exists.

Alternatively, Hanao et al. does not expressly teach using the steel for a flux-cored wire.  Sakai et al. discloses that it is known to utilize cold rolled steel sheets having good drawability as sheath steels for flux-cored wires in impart good workability to said wires after flux filling [col.6 ln.8-15].  Therefore, it would have been obvious to one of ordinary skill to utilize the steel of Hanao et al. (which as good drawability [0085, 0090]) for a flux-cored wire as taught by Sakai et al. because it is known to utilize cold rolled steels with good drawability for the sheaths of flux-cored wires as taught by Sakai et al.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Hanao et al. (wt.%)
C
0.005 – 0.1
0 – 0.015
Mn
0.05 – 0.25
0 – 2
Si
0 – 0.05
0 – 2
P
0.0005 – 0.01
0 – 0.2

0 – 0.008
0 – 0.02
Al
0.005 – 0.06
0.005 – 1
N
0.0005 – 0.003
0 – 0.015
Ni
0.8 – 1.7
0 – 1
Cr
0.1 – 0.5
0 – 1
Fe & Impurities
Balance
Balance


Regarding claim 2, Hanao et al. discloses the steel of claim 1 (see previous).  Hanao et al. further teaches a microstructure of 90% or more ferrite and remainder of a second phase such as cementite [0060].  The examiner notes that the aforementioned microstructural range of Hanao et al. overlaps with that as instantly claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, Hanao et al. discloses the steel of claim 1 (see previous).  Hanao et al. further teaches an elongation of greater than 40% [0084].
Regarding claims 4-5, Hanao et al. discloses the steel of claim 1 (see previous).  Hanao et al. does not expressly teach properties of segregation index and impact energy as claimed.  However, the examiner submits that these features would have been present or would have naturally flowed from the disclosure of Hanao et al. as will be explained below.
The instant specification discloses obtaining the claimed features by meeting the claimed steel composition and processing said steel by slab reheating at 1100 to 1300 degrees C, finish rolling at 880 to 950 degrees C, 
Hanao et al. discloses an overlapping steel composition as stated above.  Hanao et al further teaches steel slab heating at 1100 to 1250 degrees C, hot rolling and finishing at 750 to 980 degrees C, coiling at up to 750 degrees C, cold rolling at a reduction of 30% to 90%, and subsequent annealing at the Ac1 point or higher [0064-0068, 0076-0077].  Since Hanao et al. discloses an overlapping steel composition and overlapping processing parameters, the examiner submits that overlapping values of segregation index and impact energy would have been expected to be present or would have naturally flowed from the disclosure of Hanao et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.  Said overlapping properties is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR101400600, machine translation referred to herein) in view of Hanao et al. (JP2007009235, machine translation referred to herein).
Regarding claim 1, Park et al. discloses a steel sheet for flux-core welding rods [abstract]; wherein said steel has a composition as seen in table 2 below [p.4-6].  The examiner notes that the overlap between the disclosed composition 
Park et al. does not expressly teach inclusions of Cr and Ni as claimed.  Hanao et al. discloses a similar, ductile cold rolled steel sheet [abstract, 0001, 0084]; wherein said steel further includes Cr and Ni in amounts of up to 1 weight percent for the purpose of improving strength [0046].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Park et al. by including Cr and Ni to improve strength as taught by Hanao et al.
Park et al. and Hanao et al. do not expressly teach a formula 1 as claimed.  However, the examiner notes that said formula 1 merely further limits the claimed amounts of C, Mn, Al, Ni, and Cr, wherein the suggested composition of Park et al. and Hanao et al. further overlaps with these C, Mn, Al, Ni, and Cr amounts such that prima facie obviousness still exists.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Park et al. (wt.%)
C
0.005 – 0.1
0.015 – 0.025
Mn
0.05 – 0.25
0.15 – 0.25
Si
0 – 0.05
0 – 0.02
P
0.0005 – 0.01
0 – 0.01
S
0 – 0.008
0 – 0.01
Al
0.005 – 0.06
0 – 0.03
N
0.0005 – 0.003
0 – 0.004
Ni
0.8 – 1.7
0 – 1 (Hanao et al.)

0.1 – 0.5
0 – 1 (Hanao et al.)
Fe & Impurities
Balance
Balance


Regarding claim 3, the aforementioned prior art teaches the steel of claim 1 (see previous).  Park et al. further teaches an elongation of greater than 41% [p.6].
Regarding claim 5, the aforementioned prior art teaches the steel of claim 1 (see previous).  Park et al. further teaches an impact energy of greater than 140J at -20 to -60 degrees C [p.6].  The examiner notes that the overlap between the impact energy range of Park et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734